DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Applicant has only a single apparatus that he discloses, and all independent claims (1, 11 & 20) all read on it.   First of all, see rejection of claims 20-23 below.   The device in its basic form is known, as evidenced in 102 rejection below.
Claims 1 and 11 are cited as allowable not because they have a single individual limitation that is not anticipated by Morimoto or is not obvious in light of some other reference.  Claims 1 and 11 are cited as allowable because they contain sufficient number of things not taught by Morimoto that Examiner is not ready to argue for obviousness of combination to account for each one of those limitations all together, in a single coherent rejection.
So, for example, claim 1, cites various additional metal lines (over the rejected claims 20-23), and specific contact plugs for those lines.   Each individual one of those additional lines, it is easy to argue for obviousness.   Similarly for each individual plug.   Arguing for all of them together?   Examiner is not ready to do that.
Hence, claims 1-19 are indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2013/0026580) by Morimoto et al (“Morimoto”).
Regarding claim 20, Morimoto discloses in FIGs. 1-65 and related text, e.g., an apparatus (cell layout; in this example, of SRAM, for example; see face of the reference) comprising: 
a diffusion layer including a first diffusion region of a first conductivity type which elongates in a first direction and a second diffusion region of a second conductivity type which is arranged separately from the first diffusion region (see FIG. 2; it teaches presence of repeating patterns of N-well, P-well, N-well, and so on; inside those wells are n-type regions, like AcN1 and p-type regions, like AcP1; also see FIG. 12, which extends this pattern; therefore, whether Applicant refers to P-well or N-well, p-type region within well, or n-type region within well, Morimoto teaches those in various figures, including the ones specifically cited above); and 
a multilevel wiring structure (see FIG. 9; shows multilevel wiring, including at least M1, M2 and M3) on the diffusion layer (it is above N-well/P-well/n-region/p-region; thus reads on everything), the multilevel wiring structure including at least a first wiring layer (M1) and a second wiring layer (M2) over the first wiring layer; 
wherein the first wiring layer includes a first metallic line supplied with a first voltage for the first diffusion region (see FIG. 3 which shows various M1’s; there is for example M1D, connected to P1q; it connects to AcN2 in FIG. 2 and its well underneath; they are part of electric circuit, and thus have a voltage; thus reading on limitations), the first metallic line elongating in the first direction (say, left to right in FIG. 9) with overlapping the first diffusion region (it overlaps AcN2 and its well, for example); and 
wherein the second wiring layer (M2) includes a second metallic line (say, M2, LVDD in FIG. 4) supplied with a second voltage for the second diffusion region (it is all part of the same electric circuit), the second metallic line elongating in the first direction with overlapping the first metallic line (compare FIG. 4 to FIG. 3; there is overlap).
Regarding claim 21, Morimoto discloses in FIGs. 1-65 and related text, e.g., wherein the second metallic line (M2, KVDD) includes a first section overlapping with the first metallic line (as explained above) and a second section branching from the first section toward a second direction so as not to overlap with the first metallic line (see FIG. 4, which shows M2, LVDD going both down and to the right; that portion is not overlapping with above cited M1D).
Regarding claim 22, Morimoto discloses in FIGs. 1-65 and related text, e.g., wherein the first wiring layer further includes a third metallic line (M1D, connected to P1o) having one end overlapping with and connected to the second diffusion region (region underneath P1o, bottom of M1D connects to it) and other end overlapping with and connected to the second section of the second metallic line (top of that M1D connects to second section of M2, LVDD).
Regarding claim 23, Morimoto discloses in FIGs. 1-65 and related text, e.g., wherein the multilevel wiring structure further includes a third wiring layer (FIG. 9, M3) over the second wiring layer, and wherein the third wiring layer includes a third metallic line (FIG. 4, M3, WL) supplied with the second voltage for the second metallic line (second metallic line is LVDD; it is a power connection; M3, WL is a signal that is sometimes “zero” (connection to ground) and sometimes “one” (connection to power); when M3, WL is connected to power, then it is “supplied with the second voltage for the second metallic line), the third metallic line elongating in the first direction with overlapping the second metallic line (it elongates both left/right and top/down; and it overlaps M2, LVDD).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/01/22
/Mounir S Amer/Primary Examiner, Art Unit 2894